Per Curiam.
These are proceedings in certiorari in which writs were issued from this court to the district court of Wapello county.
The causes are submitted to us upon the petitions for the writs and the returns thereto, without any arguments or appearance of counsel. It appears from the petitions and returns that an action in equity was brought in the district court against the plaintiff herein, in which he was enjoined from keeping and maintaining a saloon nuisance, and that a temporary injunction was issued which he violated, and for which violation he was adjudged guilty of contempt; and that a permanent injunction was decreed against him which he also violated. He seeks by these proceedings in certiorari to set aside said proceedings for contempt upon the ground that the law authorizing the same is unconstitutional and void, and.he sets up certain proceedings in the district and circuit courts of the United States, and claims that by reason thereof he is not subject to the jurisdiction of the courts of this state. These proceedings in the federal courts are founded upon the alleged unconstitutionality of the laws of this state under which the injunction and contempt proceedings were had. As the supreme court of the United States has in effect determined that question, and as the plaintiff herein does not appear to prosecute these actions, they will be
Dismissed.